Citation Nr: 0811007	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  05-33 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD); and, if 
so, whether service connection is warranted.

2.  Entitlement to service connection for a panic disorder, 
also claimed as an anxiety disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his sister


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 RO decision, which denied 
the veteran's petition to reopen a claim of service 
connection for PTSD and an August 2007 RO decision, which 
denied service connection for a panic disorder, also claimed 
as a panic disorder, on the merits.

The veteran testified at a video conference hearing before 
the undersigned in February 2008.  A transcript has been 
associated with the file.  Furthermore, following 
certification of the current appeal, additional evidence was 
received by the Board which was not considered by the RO.  A 
waiver of RO consideration is of record, and the Board may 
proceed to decide the case.  38 C.F.R. § 20.1304.

The issues of service connection for an anxiety disorder and 
PTSD are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  An unappealed RO decision dated in April 2003 originally 
denied the veteran's claim of service connection for PTSD.

2.  Evidence received since the April 2003 RO decision is new 
and relates to an unestablished fact necessary to 
substantiate the veteran's claim for service connection for 
PTSD, and it is also so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The April 2003 RO decision, denying the claim of service 
connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2007); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has been submitted for the 
claim of entitlement to service connection for PTSD; the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The veteran's petition to reopen his claim for service 
connection for PTSD has been granted, as discussed below.  As 
such, the Board finds that any error related to the VCAA on 
this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 
& West Supp. 2006); 38 C.F.R. § 3.159 (2006); Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Petition to Reopen the Claim of Service Connection for 
PTSD

The veteran contends that he has submitted new and material 
evidence with respect to his claim for service connection for 
PTSD.  The veteran's previous claim for service connection 
was denied in an April 2003 RO decision.  The veteran did not 
appeal, and the April 2003 decision is thus final.  38 
U.S.C.A. §§ 7104, 7105.  However, for the reasons that 
follow, the Board concludes that new and material evidence 
has been submitted sufficient to reopen the veteran's claim 
for service connection for PTSD.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  38 
C.F.R. § 3.156(a) defines "new and material evidence." 
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, establishment of service connection for PTSD 
requires: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  

The April 2003 RO decision denied the veteran's claim of 
service connection for PTSD on the grounds that the veteran 
did not have a current diagnosis of PTSD.  Consequently, in 
order for the claim to be reopened, the veteran must provide 
evidence of both a current diagnosis of PTSD and a nexus to 
service.

The evidence submitted since the April 2003 RO decision 
includes various lay statements, private and VA medical 
records, Social Security Administration records, a general 
stressor statement, and a transcript of the veteran's video 
conference hearing.  These records, which include a November 
2004 opinion from the veteran's private psychiatrist, both 
show that he has a current diagnosis of PTSD and provide 
evidence that the veteran's PTSD is related to service.  
Given that the newly submitted evidence shows a current 
diagnosis and a link to service, the Board concludes that it 
raises a reasonable possibility that the claim would be 
substantiated, and therefore it constitutes new and material 
evidence in this case.

In granting the veteran's petition to reopen his claim for 
service connection for PTSD, the Board has considered and 
applied the benefit-of-the-doubt rule.  The petition to 
reopen is granted.  38 U.S.C.A. § 5107(b) (West 2002); see 
Gilbert, supra.


ORDER

The petition to reopen the claim of service connection for 
PTSD is granted.


REMAND

Unfortunately, both claims must be remanded in this case.  
Although the Board regrets the additional delay, it is 
necessary to ensure due process is followed and that there is 
a complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.

First, under VA regulations, if VA receives or associates 
with the claims folder relevant official service department 
records at any time after a decision is issued on a claim 
that had not been associated with the claims folder when VA 
first decided the claim, VA must reconsider the claim.  38 
C.F.R. § 3.156(c).  This regulation comprehends official 
service department records which presumably have been 
misplaced and have now been located and forwarded to the 
Department of Veterans Affairs.  Id.  In essence, the 
finality of any previous decision is vitiated by the 
association of additional, pertinent service department 
records, and the claim must be reconsidered.  See id.

In this case, the veteran's previous claim for service 
connection for an anxiety disorder was denied in an October 
1970 RO decision.  The veteran did not appeal, and the 
October 1970 decision thus became final.  38 U.S.C.A. §§ 
7104, 7105.  However, evidence submitted by the veteran since 
the October 1970 RO decision includes a service medical 
record dated in September 1969, which had not been previously 
considered.  This service medical record is pertinent as it 
reflects that the veteran was described as "moderately 
anxious."  Given the submission of the new service records, 
the claim must be reconsidered without regard to the previous 
final denial.  38 C.F.R. § 3.156(c).  

Here, where symptoms possibly related to a claimed disease 
are shown in the service medical records, even though the 
disease was undiagnosed during service, an examination must 
be afforded the veteran.  See Duenas v. Principi, 18 Vet. 
App. 512 (2004).  On remand, the veteran must be afforded a 
VA psychiatric examination for purposes of determining the 
etiology of any anxiety disorder.

Second, as mentioned above, the Board notes that the veteran 
has provided evidence of a current diagnosis of PTSD and 
evidence showing an association with service.  The veteran 
has provided general stressor statements, including a 
statement submitted in February 2003, which assert that the 
veteran was shot at by the enemy, saw helicopters shot down, 
and watched as fellow soldiers were killed.  It is noted that 
these statements lacked sufficient detail to warrant referral 
to the U.S. Army and Joint Services Records Research Center 
(JSRRC).  On remand, in order to afford him every possible 
consideration, the veteran should be instructed to submit a 
more detailed stressor statement, including specific names, 
places, and dates,  such that a proper attempt can be made to 
verify the inservice events.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must again request that the 
veteran submit a more detailed explanation 
of his experiences in Vietnam.  This 
statement should include the specific 
dates of the incidents, the individuals' 
names, a complete unit designation to the 
company level, whether individuals were 
killed or wounded and a brief description 
of the incident.  The veteran should also 
be informed that for JSRRC, the Department 
of the Army, or any other appropriate 
federal archive to obtain the most 
relevant information pertaining to his 
claim, he must submit more detailed 
information regarding his stressors to 
include information allowing such entities 
to search within a 60 day period.

2.  Following receipt of the veteran's 
detailed statement requested above (if one 
is so provided), the RO/AMC should then 
contact JSRRC to attempt to verify these 
more detailed stressors.

3.  The veteran should be scheduled for a 
VA psychiatric examination for the purpose 
of determining whether any psychiatric 
disability to include an anxiety disorder 
and/or PTSD is attributable to, service.  
The claims file and a copy of this remand 
must be made available to, and reviewed 
by, the examiner prior to the requested 
examination.  Special attention should be 
paid to the service medical record from 
September 1969 showing complaints of 
anxiety.  The examiner should indicate in 
the report that the claims file was 
reviewed.

The examiner should provide an opinion as 
to date of onset and etiology of the 
veteran's anxiety disorder.  The examiner 
should then provide an opinion as to 
whether there is a 50 percent probability 
or greater that an anxiety disorder had 
its onset during active service or is 
otherwise related to service.  The 
examiner should also provide an opinion as 
to whether the veteran has PTSD and if so, 
identify the responsible stressor(s).  A 
full rationale for any opinion should be 
offered.

4.  After this development has been 
completed, the RO should then readjudicate 
the claim on the merits.  If the benefits 
sought are not granted, the veteran should 
be furnished a supplemental statement of 
the case, which considers all the 
pertinent evidence of record, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


